IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 25 WM 2017
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
JAQUAN WATSON,                                :
                                              :
                     Petitioner               :


                                         ORDER



PER CURIAM

       AND NOW, this 9th day of May, 2017, the “Petition for Extension of Time to File

for Allowance of Appeal,” treated as a Petition for Leave to File Petition for Allowance of

Appeal Nunc Pro Tunc, is DENIED.